--------------------------------------------------------------------------------



Exhibit 10.2



ReWalk Robotics Ltd.
 
Compensation Policy for Executive Officers and Non-Executive Directors
 
1.            Preamble
 
This document states the terms of the ReWalk Robotics Ltd. ("ReWalk")
compensation policy for its Executive Officers and Directors (the "Compensation
Policy").
 
The Compensation Policy is designed to motivate our Executive Officers to drive
ReWalk's business and financial long term goals and to reward significantly on
sustainable performance over the long term. Accordingly, the structure of
ReWalk's Compensation Policy ties the compensation for each Executive Officer,
to ReWalk's financial and strategic long term goals and achievements.
 
For purposes of this Compensation Policy, “Executive Officers” shall mean
"Office Holders" as such term is defined in the Israeli Companies Law, 5759-1999
(as may be amended from time to time) (the "Companies Law"), excluding, unless
otherwise expressly indicated, the non-executive members of ReWalk's board of
directors (the "Board").
 
The effective date of this Compensation Policy is the date of its approval by
ReWalks’s shareholders. This Compensation Policy will apply to any compensation
determined after its effective date and will not, and is not intended to, apply
to or deemed to amend employment and compensation terms of Executive Officers
existing prior to such date.
 
The adoption of this Compensation Policy will not grant any of ReWalks’s
Executive Officers a right to receive any elements of compensation set forth in
this Compensation Policy. The elements of compensation to which an Executive
Officer will be entitled will be exclusively those that are determined
specifically in relation to him or her in accordance with the requirements of
the Companies Law, and the regulations promulgated thereunder.
 
2.            Compensation policy goals
 
ReWalk’s goals in setting the Compensation Policy for the Executive Officers is
to attract, motivate and retain highly experienced personnel who will provide
leadership for ReWalk’s success and enhance stockholder value, and to promote
for each Executive Officer an opportunity to advance in a growing organization.
The primary goals of the Compensation Policy are, therefore:
 
2.1          Pay for performance
 
To closely align the interests of the Executive Officers with those of ReWalk’s
stockholders in order to enhance stockholder value;
 
To offer a collaborative workplace environment where each Executive Officer has
the opportunity to impact ReWalk’s long-term success;
 
To provide increased rewards for superior individual and corporate performance,
and substantially reduced or no rewards for average or inadequate performance.
 
2.2          Risk management
 
To ensure that while a significant portion of each Executive Officer’s total
compensation is at risk and tied to the achievement of financial, corporate,
functional performance and other goals established by the Board, overall risk
taking is managed and maintained;
 
To minimize any personal incentives for taking high-risks that might potentially
imperil the underlying value of ReWalk.

--------------------------------------------------------------------------------

3.            Compensation elements
 
ReWalk aims to provide its Executive Officers with a structured compensation
package, including competitive salaries and benefits, performance-motivating
cash payout and equity incentive programs. ReWalk's Executive Officers'
compensation package may be composed of the following elements:
 
3.1         Base salary;
 
3.2         Benefits and perquisites;
 
3.3         Cash bonus;
 
3.4         Equity compensation; and
 
3.5         Retirement and termination of service arrangements.
 
4.            Base Salary
 


4.1
A competitive base salary is essential to ReWalk's ability to attract and retain
highly skilled professionals in the long term. The base salary will vary between
Executive Officers, and will be individually determined according to their
performance, educational background, prior business experiences, aptitude,
qualifications, role, personal responsibilities and taking into account external
salary benchmarking for the specific role using a peer-group of companies.
Therefore, ReWalk seeks to establish such base salary which will allow it to
compete for, and retain, senior executive talent worldwide.

 
To that end, the peer-group companies will be selected and approved by ReWalk's
compensation committee, according to part or all of the following
characteristics:
 
Companies that are direct competitors of ReWalk;
 
Companies with a similar revenue turnover as that of ReWalk;
 
Companies with a similar market cap as that of the ReWalk;
 
Companies that compete with ReWalk for executive talent;
 
Geographical considerations.
 


4.2
In the event that the services of the Executive Officer are provided via a
personal management company and not by the Executive Officer directly as an
employee of ReWalk, the fees paid to such personal management company shall
reflect, to the extent determined by ReWalk in the applicable service agreement,
the base salary and the benefits and perquisites (plus applicable taxes such as
Value Added Tax), in accordance with the guidelines of the Compensation Policy.

 


4.3
In addition, Executive Officers may be awarded a fixed one-time cash payment
upon recruitment or promotion.

 

--------------------------------------------------------------------------------

5.            Benefits and perquisites
 
Benefits and perquisites for ReWalk's Executive Officers will be comparable to
customary competitive market entitlements. Certain benefits and perquisites are
set forth in order to comply with legal requirements, while others serve as an
additional component of the Executive Officer compensation package to attract
and retain highly skilled professionals at ReWalk.
 


5.1
Benefits and perquisites which are required or facilitated under local laws or
customary in the relevant jurisdiction may include, inter alia, the following:

 


5.1.1
Vacation of up to 30 days per annum;

 


5.1.2
Sick days of up to 30 days per annum (or as required by law);

 


5.1.3
Annual convalescence pay as required by law;

 


5.1.4
Payments to pension funds or other types of pension schemes (e.g. managers'
insurance programs, 401K plans in the US);

 


5.1.5
Disability Insurance;

 


5.1.6
Payments to an advanced study fund as afforded by law;

 


5.1.7
Housing (in relevant markets);

 


5.1.8
Travel and/or car allowances and/or company car;

 


5.1.9
Health coverage plans and medical expenses.

 


5.1.10
Relocation costs for Executive Officers (and their families) relocated by
ReWalk.

 


5.2
Such benefits and perquisites may vary depending on geographic location and
other circumstances.

 


5.3
In certain countries, the above benefits will be increased (when applicable) to
meet statutory minimum levels.

 


5.4
Additional benefits intend to complement cash compensation and offer
non-monetary rewards to the Executive Officers, and may include, inter alia, the
following benefits:

 


5.4.1
Company cellular phone and related expenses;

 


5.4.2
Communication equipment and related expenses;

 


5.4.3
Company car and related expenses;

 


5.4.4
Education allowances;

 


5.4.5
Subscriptions to relevant literature.

 
Such additional benefits will not surpass in value 20% of the base salary of any
Executive Officer.
 
6.             Retirement and termination of service arrangements
 
Providing certain retirement and/or termination benefits, is designed to attract
and motivate highly skilled professionals to join ReWalk and should also
contribute in retaining its current Executive Officers.
 

--------------------------------------------------------------------------------

The retirement and termination of service arrangements, shall consider the
circumstances of such retirement or termination, the term of service or
employment of the Executive Officer, his/her compensation package during such
period, ReWalk’s performance during such period and the Executive Officer's
contribution to ReWalk achieving its goals and/or maximization of its profits.
 
The retirement and/or termination benefits may include the following benefits:
 


6.1
Advance notice - advance notice upon termination of employment for a certain
period of time, which in any case will not exceed a term of 12 months. During
such period of time, the Executive Officer may be required to continue his
employment with ReWalk.

 


6.2
Severance pay - as required or facilitated under local laws in the relevant
jurisdiction.

 


6.3
Transition period - Executive Officers may receive up to 12 months of base
salary and benefits (i.e., excluding cash bonuses and Equity-based Awards as
defined herein), taking into account the period of service or employment of the
Executive Officer, his/her service and employment conditions in the course of
such period, ReWalk's performance during such period, the contribution of the
Executive Officer to the achievement of ReWalk's targets and profits and the
circumstances of the termination of employment.

 


6.4
Health insurance for US or other Executive Officers - payment for up to 12
months of post-termination health insurance upon termination of employment.

 
7.             Cash Bonuses
 
The cash bonus component aims to ensure that ReWalk's Executive Officers are
aligned in achieving ReWalk's long-term strategic, business and financial
objectives. Cash bonuses are, therefore, determined based on both the financial
and business results of ReWalk, as well as individual performance. Cash bonuses
are rewarded with distinguishable terms to the following Executive Officer
populations:
 


7.1
CEO

 


7.1.1
The cash bonus will be based on achievement of milestones and targets and the
measurable results of the Company, as may be compared to our budget  and work
plan for the relevant year (the "Financial Objectives"), and market development
and product development objectives as determined by the Board on an annual basis
(the “Business Objectives”). Such measurable criteria will initially be
determined on or about the commencement of each fiscal year and may include (but
are not limited to) the following factors:

 
•          revenue;
 
•          reimbursement;
 
•          product development;
 
•          cash management;
 
•          efficiency metrics;
 
•          Internal and external customer satisfaction; and
 
•          execution of projects, etc.
 

--------------------------------------------------------------------------------


7.1.2
A portion of the cash bonus may be granted based on the evaluation of CEO's
overall performance by the Compensation Committee and the Board.

 


7.1.3
The annual cash bonus of the CEO shall not exceed in any given year 250% of the
CEO's annual base salary.

 


7.2
Non-sales Executive Officers

 


7.2.1
The cash bonus will be based on:

 


•
the measurable Financial Objectives and Business Objectives of ReWalk as
compared to ReWalks's budget and work plan for the relevant year.

 


•
the achievement and performance of the individual measurable key performance
indicators (KPIs), as initially determined at the commencement of each fiscal
year (or start of employment, as applicable).

 


7.2.2
A portion of the cash bonus may be granted at the discretion of the CEO of
ReWalk, based on the evaluation of the Executive Officer's overall performance,
and subject to the approval of the Compensation Committee and the Board.

 


7.2.3
The annual bonus for the non-sales Executive Officers will not exceed in any
given year 200% of the Executive Officer's annual base salary.

 


7.3
Sales Executive Officer

 


7.3.1
The overall compensation of the sales Executive Officers is specifically
designed to motivate their performance. Therefore, the variable element of their
compensation (with an emphasis on commission bonuses they receive, as will be
defined below) is relatively larger when compared to the variable element of
other Executive Officers' compensation, whereas the fixed element of their
compensation is smaller.

 


7.3.2
Executive Officer’s targets will be set at the beginning of each year (the
"Sales Targets"). Achieving up to 100% of Sales Targets may correspond to up to
100% of the annual base salary of the sales Executive Officer.

 


7.3.3
Up to 25% of the annual base salary of the sales Executive Officer may be
granted at the discretion of the CEO of ReWalk, based on the evaluation of the
Executive Officer's overall performance and subject to the approval of the
Compensation Committee and the Board.

 


7.3.4
The annual cash bonus for the sales Executive Officers will not exceed in any
given year 200% of the Executive Officer's annual base salary.

 


7.3.5
In the event that all or part of the Sales Targets which were the basis for the
payment of the cash bonus were not collected, the excess corresponding bonus may
be deducted from a future payment of a cash bonus.

 


7.4
Adjustment of Targets and Goals

 
The Compensation Committee and the Board may approve certain adjustments to the
Financial Objectives, Business Objectives, Sales Targets and KPIs that were set
at the beginning of the year in the event of material changes in the business
environment of ReWalk, such as a re-organization of ReWalk, mergers,
acquisitions, asset and/or business transfers, and/or material changes to the
global business environment in which ReWalk operates.
 

--------------------------------------------------------------------------------


7.5
Bonus for an extraordinary transaction or effort

 
In addition to the bonus payout formulas above, when an extraordinary
transaction or effort is expected to take place (e.g. a public offering, a
merger, an acquisition, a spin-off, a specific task), and subject to the
approval of the Compensation Committee and the Board, a special bonus may be
determined with respect to all or some of the Executive Officers, provided such
special bonus does not exceed 25% of the Executive Officer's annual base salary.
 


7.6
Payout in cash or equity based compensation

 
The Compensation Committee and the Board will have full discretion to convert a
portion of an Executive Officer's annual cash  bonus, in lieu of cash, into
Equity-based awards and to specify their vesting (and other) terms.
 


7.7
Partial Bonus Payout

 
Subject to the conditions and limitations of this Section 7, an Executive
Officer that is employed or provides services to ReWalk for only a portion of
any year may be entitled to receive the pro-rata portion of any bonus described
above, which will be calculated relatively to the period during which the
Executive Officer was employed or provided services to ReWalk out of the entire
calendar year.
 
8.             Special Bonuses
 


8.1
The Board of Directors and the Compensation Committee are authorized, at their
discretion and beyond the annual bonuses and any other reward described in this
policy, to grant special bonuses reflecting special efforts or exceptional
achievements of Office Holders. The special bonus shall not exceed three (3)
monthly salaries for any Office Holder. Special bonuses will be paid in cash
unless the Compensation Committee and the Board of Directors decide that there
are special circumstances, as specified in their resolutions, for the payment of
a special bonus by way of shares of the Company or by way of convertible
securities or securities exercisable into shares of the Company, in which case
the provisions of Section 7.6 shall apply, mutatis mutandis.

 


8.2
If special bonuses are granted in accordance with this Section 8, the Board of
Directors and the Compensation Committee shall set the vesting terms of such
Special Bonuses, and such vesting terms shall be not be required to accord with
the vesting periods set forth for Equity-based Awards granted in accordance with
Section 9.

 
9.             Equity-based Awards
 
ReWalk's Equity-based Awards are aimed at enhancing the alignment between the
Executive Officers' interests and the long term interests of ReWalk and its
stakeholders, and to promote the retention of Executive Officers for longer
terms.
 
Considering the potential for appreciation in the value of ReWalk’s stock in
public trading markets as ReWalk grows, such element of compensation is regarded
as having long-term incentive value. In addition, since these equity-based
awards are structured to vest over several years, their incentive value to
recipients is aligned with longer-term strategic plans.
 

--------------------------------------------------------------------------------

The Equity-based Awards may be in a form of one or more of various types of
equity-based instruments, which may include stock options, restricted stock or
restricted stock units in different weights (the "Equity-based Awards"). The
weight of each of the equity-based instruments will be determined periodically
by ReWalk's Compensation Committee and Board.
 
ReWalk may consider arrangements which will enable optimal tax planning for the
Executive Officers.
 


9.1
Executive Officers' Equity-Based Awards

 


9.1.1
Equity-Based Awards may be granted upon recruitment of an Executive Officer or
from time to time, and while taking into consideration, inter alia, the
educational background, prior business experiences, aptitude, qualifications,
role, and personal responsibilities of the Executive Officer.

 


9.1.2
The Equity-Based Awards which may be granted to an Executive Officer, will not
exceed in value (based on accepted valuation methods), on the date of grant, per
vesting annum (calculated on a linear basis), the following amounts:

 
CEO – 500% of the Executive Officer's annual base salary;
 
Other Executive Officers – 400% of the Executive Officer's annual base salary.
 
However, the aforementioned restriction will not include a cash bonus which was
converted into Equity-based Awards as described above.
 


9.1.3
The Compensation Committee and the Board also considered setting a cap on value
for Equity-based Awards at the time of exercise and concluded that this would
not be advisable for ReWalk.

 


9.1.4
Such Equity-based Awards shall vest over a minimum period of 3 years.

 


9.1.5
Equity-based Awards will expire within 10 years as of their grant date.

 


9.1.6
Equity-based Awards in the form of stock options will have an exercise price
which is not lower than the fair market value of ReWalk's share on the date of
grant.

 


9.2
Acceleration of Equity-based Awards

 
Subject to Section 10, upon the occurrence of certain events, such as a change
of control or other corporate transaction (as defined in the applicable equity
incentive plan), the vesting of up to 100% of the unvested Equity-based Awards
granted to an Executive Officer may be accelerated. Acceleration of Equity-based
Awards may also apply upon certain events of termination of employment or
services, all in accordance with the terms of the applicable equity incentive
plan of ReWalk.
 
10.          Change of Control
 


10.1
Upon a change of control, if the CEO, the CFO, the General Manager of Israel, or
the Vice President of Marketing are thereafter terminated within one year of
such change of control, the terminated executives shall be entitled to the
following severance: (i) the CEO shall be entitled to severance in the form of
18 months’ salary, and the CEO’s bonus, and (ii) the CFO, General Manager of
Israel and the Vice President of Marketing shall be entitled to severance in the
form of 12 months’ salary, and such executive’s bonus.

 

--------------------------------------------------------------------------------

11.           Overall compensation - Ratio between fixed and variable
compensation
 


11.1
We believe that the Compensation Policy must motivate our Executive Officers to
drive ReWalk's business and financial results and is designed to reward
significantly on sustainable performance over the long term. Accordingly, the
structure of ReWalk's Compensation Policy is established to tie the compensation
of each Executive Officer to ReWalk's financial and strategic achievements and
to enhance the alignment between the Executive Officers' interests with the long
term interests of ReWalk and its stakeholders.

 


11.2
With the above considerations in mind, ReWalk will target a ratio between the
fixed compensation (base salary) and the variable compensation (cash Bonus;
Equity-based Awards) of up to 1:7.5 for CEO and 1:6 for other Executive
Officers.

 


11.3
The ratio above express the targeted range in the event that all performance
measures are achieved at target levels.

 
12.           Internal Compensation Ratio
 


12.1
In the process of composing this Compensation Policy, the Compensation Committee
and the Board have examined the ratio between overall compensation of the
Executive Officers and the average and median salary of the other employees of
ReWalk (including agency contractors, if any) (the "Internal Ratio").

 


12.2
The possible ramifications of the Internal Ratio on the work environment in
ReWalk were examined, and will be periodically reviewed by the Compensation
Committee and the Board, in order to ensure that levels of executive
compensation, as compared to the overall workforce will not have a negative
impact on work relations in ReWalk.

 
13.           Compensation of members of ReWalk's Board
 


13.1
Compensation of non-executive directors

 
The non-executive members of ReWalk's Board may (and, in the case of external
directors, shall) be entitled to remuneration and refund of expenses according
to the provisions of the Companies Regulations (Rules on Remuneration and
Expenses of Outside Directors), 2000, as amended by the Companies Regulations
(Relief for Public Companies Traded in Stock Exchange Outside of Israel), 2000,
as such regulations may be amended from time to time.
 
In addition, the non-executive members of ReWalk's Board may be eligible to
participate in ReWalk’s equity plans. Such Equity-based Awards will not exceed
in value (based on accepted valuation methods), on the date of grant, $500,000,
per vesting annum (calculated on a linear basis). Equity-based awards will vest
over a period of not less than 1 year. The provisions of Section 9.2 above
regarding acceleration of vesting will apply, mutatis mutandis, to Equity-based
Awards granted to non-executive members of ReWalk's Board.
 

--------------------------------------------------------------------------------

14.          Exculpation, indemnification and insurance
 


14.1
Exculpation

 
ReWalk may exculpate the members of its Board and its Executive Officers from a
breach of duty of care, to the extent permitted by applicable law.
 


14.2
Indemnification

 
ReWalk may indemnify the members of its Board and its Executive Officers to the
fullest extent permitted by applicable law, for any liability and expense that
may be imposed on the Executive Officer, all subject to applicable law.
 


14.3
Insurance

 
ReWalk will provide "Directors and Officers Insurance" the members of its Board
and its Executive Officers. The maximum aggregate coverage for any such
insurance policy will not exceed USD 50,000,000, and the annual premium payable
for such coverage will not exceed USD 500,000.
 
15.          Board's discretion to reduce compensation elements
 


15.1
The Board may, at its sole discretion, approve compensation terms which are
lower than the amounts described herein.

 


15.2
The Board has the right to reduce any variable compensation to be granted to an
Executive Officer due to special circumstances determined by the Board.

 
16.          Compensation recovery (Claw-back)
 


16.1
In the event of an accounting restatement, ReWalk shall be entitled to recover
from any Executive Officer bonus compensation paid, in the amount of the excess
over what would have been paid under the accounting restatement, with a 36 month
(three-year) look-back from the date of the restatement.

 


16.2
The compensation recovery may apply to former Executive Officers of ReWalk.
ReWalk will only seek reimbursement from the Executives to the extent such
Executives would not have been entitled to all or a portion of such
compensation, based on the financial data included in the restated financial
statements. The Compensation Committee will be responsible for approving the
amounts to be recouped and for setting terms for such recoupment from time to
time.

 


16.3
Notwithstanding the aforesaid, the compensation recovery will not be triggered
in the event of a financial restatement required because of changes in the
applicable financial reporting standards.

 


16.4
Nothing in this Section 14 derogates from any other "Claw-back" or similar
provisions regarding disgorging of profits imposed on Executive Officers by
virtue of applicable securities laws.

 


--------------------------------------------------------------------------------